\DO°\)O\U\-l>L»-lN'-‘

NNNNNNNNNo-¢v-Io-¢¢-‘»-¢¢-oo-Io_o_o-¢
m\lo\Lh-BWN'_O\QW\]¢\U\AWN'_‘O

 

Case 3:17-cv-00085-MMD-CBC Document 9 Filed 11/05/18 Page 1 of 3

 

 

 

 

 

 

 

 

ADAM PAUL LAXALT

Attomey General ‘ n --'-~-~--~ ~ -. .__._.._
ERIN L. ALBRIGHT, Bar No. 9953 ENLTE§ ____ REcElvEn

Deputy Attomey General _ RE° _ SERVED ON
State Of Nevada COUNSEUPART|ES OF RECORD
gu;cleau ot}Litigation

u ic Sa ety Division -
100 N. Carson Street Nov 7 2018
Carson City, Nevada 89701-4717
Tel: (775) 684-1257 CLERK US DlSTR|CT COURT
E-mail: ealbright@ag.nv. gov BY DlSTR|CT 0F NEVADA

. ' ...__.____ ___ _ DEP
Attorneys for Defendants " ' ' ' ""‘--_UW
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LOUIS RANDOLPH, ~ O/Q'b l' 72/
a.k.a., CLYDE LEWIS, Case No. 3:17-cv-00085-MMD-CBC
Plaintiff,
v. MOTION FOR EXTENSION OF THE 90 DAY
STAY AND DEADLINE TO FILE THE 90
NEVADA DEPARTMENT OF CORRETIONS DAY STAY REPORT
(NDOC), et al.,
Defendants

 

 

Defendants, by and through counsel, Adam Paul Laxalt, Attomey General of the State of
Nevada, and Erin L. Albright, Deputy Attomey General, hereby move this Court for an extension of the
ninety (90) day stay and an extension o|f the deadline to file the ninety (90) day stay report. This motion is
based on the following Memorandum o|f Points and Authorities and all papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORIT[ES
I. NATURE OF MOTION .

On August 23, 2018, this Court entered its Order, staying this matter for ninety (90) days to allow
the parties an opportunity to settle before an answer or other pleading is filed. (ECF No. 5 at 15-16). The
Court further ordered the Office of the Attomey General to file the ninety (90) day stay report at the
conclusion of that time period. Id. Based on that Order, the ninety (90) day stay is due to expire on
November 21 , 2018, and the ninety (90) day report is due to be filed that day. Id.

To date, an Early Mediation Conference (EMC) has not been scheduled in this matter.

///

 

 

\coo\lO\UI-I>L¢JN'-‘

NNNNNNNNN'-"-‘»-‘-‘\-»»-»-o-»--¢
OQ\IO\M-PWN~“O\COQ\IO\U\J>WN'-‘O

 

 

Case 3:17-cv-00085-MMD-CBC Document 9 Filed 11/05/18 Page 2 of 3

II. DISCUSSION

FED. R. ClV. P. 6(b)(l) governs enlargements of time and provides as follows:
When an act may or must be done within a specified time, the court may,

for good cause, extend the time: (A) with or without motion or notice if

the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the

party failed to act because of excusable neglect.
The proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time fixed has expired. See Canup v. Mississippi Val. Barge Line Co., 31
F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(l) of the Rule. See Creedon v. Taubman, 8
F.R.D. 268 (`N.D. Ohio 1947).

Good cause exists to extend the stay in this case because it will permit the parties to engage in
settlement discussions without Plaintiff being assessed a filing fee and without Defendant being
required to file the 90 day stay report and prepare a response to Plaintiff s Complaint. Additionally, this
will allow time for representatives for Defendants to attend the EMC to discuss Plaintiff’s concems.
Extending the stay will provide the parties the opportunity to engage in informal and formal settlement
discussions without the pressure of the litigation process, and provide sufficient time to schedule
another mediation if necessary.

III. CONCLUSION

Based on the foregoing, Defendants respectfully request that the Court enter an order extending
the stay in this case and the deadline to file the 90 day stay report to two weeks after an EMC is
scheduled in this matter.

DATED this 5"‘ day of November, 2018.

ADAM PAUL LAXALT
Attomey G eral

0

 

 

 

 

By:
ERIN if ALBRIG l
' Deputy Attomey nera
80 ORDERE]J State of Nevada
Bureau of Litigation
U GISTRA'HL' JUDGE Public Safety Division
DATED~ ll / Wm€l Attorneys for Defendants
._‘ _

 

\OO¢\|C\U\-BWN'-‘

NNNNNNNNN_¢¢-Io_¢o-‘-¢o_o_r-¢u-Io-¢
®\IQ\LlI-'>WN'_O©®\IQ\UI¢PWN'-‘O

 

 

Case 3:17-cv-00085-MMD-CBC Documer\t 9 Filed 11/05/18 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that I am an employee of the Office of the Attomey General, State of Nevada, and that

on this 5"‘ day of November, 2018, I caused to be deposited for mailing a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF THE 90 DAY STAY AND DEADLINE TO FILE
THE 90 DAY STAY REPORT, to the following:

Louis Randolph, #48875

AKA Clyde Lewis, #48875
Southem Desert Correctional Center
P.O. Box 208

Indian Springs, NV 89070

}l)w \LQmu/\h

AY employee of the “
Offlce of the Attomey General

 

 

